IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00376-CV

                       IN RE KAREN G. BAUNCHAND



                               Original Proceeding


                                      ORDER


      This appeal was referred to mediation on December 18, 2014. Mediation was to

occur within 30 days from the date of the referral. On January 14, 2015, Relator filed a

Motion to Enforce Mediation Order.       On January 15, 2015, Relator then filed an

Amended Motion to Enforce Mediation Order. Relator’s motion filed on January 14,

2015 is superceded by the amended motion filed on January 15, 2015.

      Because the Court, by order issued on January 15, 2015, extended the date for

mediation to occur to March 16, 2015, Relator’s Amended Motion to Enforce Mediation

Order is dismissed as moot.




                                        PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed as moot
Order issued and filed January 29, 2015




In re Baunchand                           Page 2